ORDER

PER CURIAM.
Mark Starks (Movant) appeals the motion court’s judgment denying, without an evidentiary hearing, his motion for post-conviction relief pursuant to Rule 24.035.
*403We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).